Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Claude Resources Reports First Quarter Results << "Increases Q1 Production by 26 Percent Period over Period" Trading Symbols TSX - CRJ NYSE AMEX - CGR >> SASKATOON, May 14 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") today announced first quarter production results of 10,613 ounces of gold, a 26 percent increase over the 8,423 produced during the same period in 2008. For the quarter ended March 31, 2009, the Company recorded a net loss of $1.0 million, or $0.01 per share. This compares to net earnings of million, or $0.00 per share after a $2.2 million non-cash recovery related to income tax benefits arising from the issuance of flow-through shares for the comparable period in 2008. << Financial Highlights (unaudited): Three Months Ended March 31 20092008 Gold revenue
